Citation Nr: 1435699	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran was scheduled for a Board hearing on March 2013, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2013).  

The Virtual VA and VBMS files have been reviewed.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with ischemic heart disease. 

2.  The Veteran does not have a heart disability that is casually or etiologically related to service.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he is entitled to service connection for ischemic heart disease, to include as due to herbicide exposure in service.  The Veteran does not currently have a disability and as such, the first element of service connection has not been met.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for certain chronic diseases, such as arteriosclerosis, endocarditis and cardiovascular-renal disease, when such disease is manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002). 

When a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, Chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "soft tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma) malignant giant cell tumor of tendon sheath, malignant schwannoma including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, malignant ganglioneuroma. 38 C.F.R. § 3.309, Note 1.  Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina." 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, 42606-42607 (June 24, 2002). 

The record reflects the Veteran served in the United States Marine Corps, and received the Vietnam Service Medal.  Service personnel records confirm service in Vietnam.  Although the Veteran has the requisite service in Vietnam and is presumed exposed to herbicides, service connection on a presumptive basis must be denied because he has not been diagnosed with a disability which is listed in the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).

There is a VA treatment record from August 2007 that examined the Veteran's vascular health and he was shown to have very mild plaque in the carotid bulb and proximal internal carotid artery on the left and right side of his heart.  However, this was noted to be "not hemodynamically significant, no mid or distal extracranial [intracranial atherosclerotic] disease."  There is no diagnosis of ischemic heart disease.  The diagnostic code was 436, 433.10 which relate to "acute but ill-defined cerebrovascular disease" and "occlusion and stenosis of the carotid artery."  See e.g. http://www.icd9data.com.  Another August 2007 VA anesthesia pre-operative heath note reviewed the cardiovascular system and noted no angina, history of myocardial infarction, no dyspnea or orthopnoea, no arrhythmia, no valvular heart disease, no other cardiac disease.  The impression at this time was no heart disease.  There is also an echocardiogram from February 2002 that showed an ejection fraction of 55-60 percent, mild aortic sclerosis, no LV thrombus.  

The Veteran's claims file was forwarded to a VA examiner in April 2011 to determine whether the Veteran had a current diagnosis of ischemic heart disease.  After reviewing the claims file, the examiner noted that there was no evidence that the Veteran had a diagnosis of coronary artery disease or ischemic heart disease.  The examiner noted the findings of the February 2002 echo that reported aortic stenosis and the ejection fraction of 55-60%.  However, the examiner indicated that based upon review of the file the Veteran does not have a diagnosis or any clinical or examination findings to suggest that he has ischemic heart disease.  

Thus, as there is no medical evidence providing a diagnosis of ischemic heart disease or and heart disability, at any point during appeal period, the Veteran's claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  The Veteran has not provided a statement on why he believes he has ischemic heart disease or a heart disability and there is no evidence of record to support his assertion of being diagnosed with ischemic heart disease or a heart disability, as such there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent to which VA treatment records report ventricular hypertrophy and aortic stenosis, there is simply no evidence that these conditions are related to service.  As the 38 C.F.R. § 3.309 does not include left ventricular hypertrophy or aortic stenosis service connection on a presumptive basis due to herbicide exposure is not warranted.  When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service treatment records fail to reflect any complaints or treatment related to the heart.  In fact examinations in September 1967 and April 1969 described the heart as normal.  The veteran denied a history of pain or pressure in the chest and palpitation or pounding heart on a September 1967 report of medical history.  

Furthermore, there is no evidence linking the left ventricular hypertrophy or aortic stenosis to any event or incident in service, including exposure to herbicides.  

To the extent to which the Veteran has linked his disabilities to his exposure to herbicides, he is not competent to render such an opinion.  While the Veteran is competent to provide evidence of symptoms or report a contemporaneous diagnosis provided by a physician, the Veteran here would be proffering an opinion as to the cause of a heart disorder. 38 C.F.R. § 3.159(a)(2) (defining "competent lay evidence" as any evidence not requiring that the proponent have specialized education, training, or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  An opinion as to the cause of a heart disorder is a complex medical question requiring knowledge of the cardiovascular system and diseases of the heart and interpretation of diagnostic tests and pathology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Thus, the Veteran's opinion in this regard is not competent evidence supporting his claim. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470. 

The Board has also considered whether the left ventricular hypertrophy and aortic stenosis could be service connected as a chronic disability.  38 U.S.C.A. § 1112, 1137, 38 C.F.R. § 3.307, 3.309.  However, the evidence does not reflect, and the Veteran does not contend, that either condition was diagnosed within one year of the Veteran's separation from service.  Furthermore, the first notation of these diagnoses appeared in 2002, nearly 33 years after the Veteran's separation from service.  As such, service connection pursuant to 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307, 3.309 is not warranted.

The Board finds that a preponderance of the evidence is against the Veteran's claim and as the benefit of the doubt rule does not apply and entitlement to service connection is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 5107. 

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated June 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim on both a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination in April 2011, which is adequate for the purposes of determining service connection as it, involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an August 2011 statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


